Citation Nr: 1827462	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  16-12 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a heart disability.

2.  Entitlement to service connection for an acquired psychiatric disability.

3.  Entitlement to an increased rating for chondromalacia patella of the right knee with scar, currently rated 10 percent.


REPRESENTATION

Appellant represented by:	J. Michael Woods, Attorney at Law


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1976 to November 1976, from November 1978 to September 1984, and from May 1986 to June 1991.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from an April 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, in which the RO denied the Veteran's claim for an increased rating for service-connected chondromalacia patella of the right knee with scar, as well as his claims for service connection for a heart attack, anxiety, depression, and bipolar disorder.  

In a March 2016 rating decision, the Decision Review Officer (DRO) awarded a separate 10 percent rating for right knee instability, which the DRO considered as part of the appeal, as reflected by the March 2016 supplemental statement of the case and subsequent April 2016  certification (via VA Form 8) of the appeal.

In a March 2017 decision, the Board recharacterized the issues of service connection on appeal more broadly (consistent with Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009)), as indicated on the title page, and expanded the appeal to include a claim for a total disability rating based on individual unemployability (TDIU) (consistent with Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009)).  The Board also granted a TDIU; awarded a separate rating for dislocated semilunar cartilage of the right knee; denied a rating in excess of 10 percent for right knee instability; and remanded the claims for an increased rating for chondromalacia patella of the right knee and for service connection for a heart disability (previously characterized as heart attack) and an acquired psychiatric disability (previously characterized as anxiety, depression, and bipolar disorder), the issues remaining on appeal, to the agency of original jurisdiction (AOJ) for additional development.  

The Board notes that in an August 2017 rating decision, the AOJ, inter alia, effectuated the March 2017 Board decision, granting service connection for dislocated semilunar cartilage of the right knee with a 20 percent rating effective April 1, 2014 and a TDIU effective June 21, 2016.  The AOJ also granted service connection for limited extension of the right knee, to include dislocated semilunar cartilage of the right knee, with a 50 percent rating effective July 7, 2017.  In October 2017, the Veteran filed a notice of disagreement (NOD) with these assigned ratings and effective dates.  In response to the NOD, in an October 2017 letter, the AOJ notified the Veteran of the post-decision review process and offered options for the type of review that the Veteran could choose.  Thus, although issuance of a statement of the case is required in response to a NOD, here the evidence reflects that the AOJ is in the process of developing the claims in order to do so, and a remand for this action is, therefore, not required.  Cf. 38 C.F.R. § 19.9(c) (2017), codifying Manlincon v. West, 12 Vet. App. 238 (1999).  As these claims are still in the development stage, they are not in appellate status and will not be considered by the Board at this time.  

Moreover, although the awards for dislocated semilunar cartilage of the right knee and limited extension of the right knee, to include dislocated semilunar cartilage of the right knee arose from the increased rating issue of the chondromalacia patella of the right knee remaining on appeal, the Board finds that they should not be considered as part of the current appeal. Cf. John v. Shulkin, No. 16-2487 (Vet. App. Jan. 31, 2018) (mem dec) (although the veteran was presumed, by virtue of his appeal of the RO's initial denial of an increased rating for his low back disability, to have been seeking the maximum benefit allowed by law for that disability, and that evaluation issue remained in controversy where less than the maximum benefit had been awarded, that presumption did not sweep up the jurisdictionally separate radiculopathy claim into his appeal of the increased low back evaluation; the veteran was required to file a separate NOD as to the right lower extremity evaluation assigned by the AOJ if he wished to initiate appellate review of that issue and the Board did not clearly err in finding that issue not before it on appeal); see also Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (single judge decisions may be relied upon for any persuasiveness or reasoning they contain).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  Cardiovascular disease did not manifest in service, did not manifest within the one year presumptive period, and is unrelated to service.

2.  An acquired psychiatric disorder did not manifest in service, and is unrelated to service.

3.  Symptoms of the Veteran's chondromalacia patella of the right knee have not included or more nearly approximated flexion limited to 30 degrees.


CONCLUSIONS OF LAW

1.  The criteria for service connection for cardiovascular disease have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2017).

2.  The criteria for service connection for an acquired psychiatric have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.303.

3.  The criteria for a rating higher than 10 percent for the Veteran's chondromalacia patella of the right knee have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5260 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance in substantiating a claim for VA benefits.  38 U.S.C. §§ 5103, 5103A; 38 C.F.R. §§ 3.159(a).  Neither the Veteran nor his attorney has raised any issues with regard to the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

In any event, the Board notes that in its March 2017 remand, the Board instructed the AOJ to obtain any updated VA treatment records, and to provide the Veteran VA examinations for his heart, acquired psychiatric, and right knee (chondromalacia patella) disabilities.  In response, the AOJ obtained updated VA treatment records, and the Veteran underwent VA examinations for his heart, acquired psychiatric, and right knee (chondromalacia patella) disabilities in June and July 2017.  As such, the AOJ substantially complied with the Board's remand instructions, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with).

The Board will therefore proceed to the merits of the claims.

II.  Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury or event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  Consistent with this framework, service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Pursuant to 38 C.F.R. § 3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Id.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. § 3.303(b) applies only when the disability for which the veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C. § 1101(3) or 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Board notes that cardiovascular disease and psychoses are on the list of chronic diseases.  However, the term "psychosis" only includes brief psychotic disorder, delusional disorder, psychotic disorder due to another medical condition, other specified schizophrenia spectrum and other psychotic disorder, schizoaffective disorder, schizophrenia, schizophreniform disorder, and substance/medication-induced psychotic disorder.  38 C.F.R. § 3.384 (2017).  In addition, chronic diseases are presumed to have been incurred in service if they manifested to a compensable degree within one year of separation from service.  38 U.S.C. §§ 1101(3), 1112(a)(1); 38 C.F.R. §§ 3.307(a), 3.309(a).

A.  Heart Disability

In this case, VA treatment notes during the appeal period show a diagnosis of coronary artery disease (CAD), and a July 2017 VA heart conditions examination report confirms a diagnosis of a cardiovascular disease.  The Veteran has thus met the current disability requirement.  In addition, a May 1979 service treatment record, although showing a normal heart on radiographic testing, notes complaints of chest pain for a month.  The Veteran has thus also met the in-service injury or event requirement.  Therefore, the dispositive question is whether the Veteran's current cardiovascular disease is related to his in-service complaints of chest pain.  There is only one probative medical opinion on this question, that of the VA examiner who conducted the July 2017 VA heart conditions examination.

In July 2017, the Veteran was afforded a VA heart conditions examination, in which the VA examiner opined that it was less likely than not that the Veteran's current heart condition was incurred in or caused by service.  He reasoned that although the Veteran's service treatment records noted chest pain complaint in May 1979, there was no complaint of chest pain or pressure history on his November 1990 service examination report.  He also reasoned that the Veteran had no further medical visits for chest pain during his time in service, and that he was not diagnosed with a heart condition until long after his complaint of chest pain in service.  

As the VA examiner explained the reasons for his conclusions based on an accurate and comprehensive review of the relevant evidence of record, his opinion that the Veteran's current heart disability is not related to service is entitled to significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  To the extent that the VA examiner relied in part on the long period of time before a post-service diagnosis of a heart disease, this is one factor that can be considered by both the examiner and the Board.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (en banc) (the Board may consider in its assessment of a service connection claim the passage of a lengthy period of time wherein the veteran has not complained of the malady at issue).  Significantly, the Veteran has not asserted that he experienced continuous chest pain and/or other heart symptoms since service.  In addition, the VA examiner's reference to a lack of medical evidence in service was in the context of indicating that a significant heart disease would likely have resulted in more treatment or notation on his final service examination report; and despite the fact that the Veteran has not provided any lay statements in this regard, the VA examiner did not indicate any rejection of lay statements because of a lack of contemporaneous medical evidence.  Cf. Buchanan v. Nicholson, 451 F.3d 1331, 1336, n. 1 (Fed. Cir. 2006) (noting that VA's examiner's opinion, which relied on the absence of contemporaneous medical evidence, "failed to consider whether the lay statements presented sufficient evidence of the etiology of [the veteran's] disability such that his claim for service connection could be proven without contemporaneous medical evidence").  See Acevedo v. Shinseki, 25 Vet. App. 286, 294 (2012) (medical reports must be read as a whole and in the context of the evidence of record).

Moreover, there are no contrary medical opinions or evidence in the record, and the only other evidence on the question of nexus between the Veteran's current cardiovascular disease and service are the Veteran's general assertions.  However, the question of whether the Veteran's current cardiovascular disease is related to service concerns an internal medical process which extends beyond an immediately observable cause-and-effect relationship, that is of the type that the courts have found to be beyond the competence of lay witnesses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007).  The Veteran's assertions in this regard are thus not competent.  To the extent that the Veteran's assertions on this matter are competent, the Board finds that the specific, reasoned opinion of the July 2017 VA examiner is of greater probative weight than the more general lay assertions of the Veteran.

Furthermore, the evidence of record reflects that cardiovascular disease did not manifest within the one year presumptive period, and that there were no symptoms reflecting early manifestations of cardiovascular disease within this time period.  Cf. 38 C.F.R. § 3.307(c); Traut v. Brown, 6 Vet. App. 495 (1994) (establishing service connection on a presumptive basis does not require that a chronic disease be diagnosed within the applicable time period; rather, symptoms that manifest within this time period may subsequently be determined to have been early manifestations of a chronic disease).  Notably, there are no references in the Veteran's service treatment records to diagnoses relating to the heart.  In fact, the Veteran was clinically evaluated as normal as to the heart during service examinations in November 1976, May 1988, and November 1990, and radiologic testing in May 1979 and November 1990 revealed a normal heart.  Also, the only probative medical opinion of record concerning the heart, that of the July 2017 VA examiner, indicated that the Veteran's in-service symptoms of chest pain were not early manifestations of his current cardiovascular disease.  Finally in this regard, as cardiovascular disease was neither shown as such nor noted in service, the provisions of 38 C.F.R. § 3.303(b) are not for application. 

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for a heart disability.  The benefit of the doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

B.  Acquired Psychiatric Disability

Here, VA treatment notes during the appeal period show a diagnosis of bipolar disorder, to include symptoms of depressed mood/depression, and a June 2017 VA mental disorders examination report confirms a diagnosis of bipolar disorder.  The Veteran has thus met the current disability requirement.  In addition, in a November 1990 service report of medical history, the Veteran endorsed having frequent trouble sleeping.  The Veteran has thus also met the in-service injury or event requirement.  Therefore, the dispositive question is whether the Veteran's current bipolar disorder is related to his in-service complaint of sleep trouble.  There is only one probative medical opinion on this question, that of the VA examiner who conducted the June 2017 VA mental disorders examination.

In June 2017, the Veteran underwent a VA mental disorders examination, in which the VA examiner opined that it was less likely than not that the Veteran's current mental disorder was due to events in service or had its onset in service.  The VA examiner reasoned that the November 1990 service treatment record indicated that the Veteran had sleep problems which were secondary to his back pain.  The VA examiner also reasoned that the Veteran reported no mental health problems while in service, or at his medical exams pending discharge.  The VA examiner also reasoned that the Veteran's acquired psychiatric disorder had its onset in 2011, when he was first diagnosed and treated for bipolar disorder.  The VA examiner also reasoned that the Veteran's psychosocial history indicated that he was likely to have had a mental condition of conduct disorder and/or polysubstance abuse disorder prior to his military service, but that there was no evidence of bipolar disorder before or during his military service.  

As the VA examiner explained the reasons for her conclusions based on an accurate and comprehensive review of the relevant evidence of record, her opinion that the Veteran's current mental disorder is not related to service is entitled to significant probative weight.  See Nieves-Rodriguez, supra.  To the extent that the VA examiner relied in part on the long period of time before a post-service diagnosis of an acquired psychiatric disorder, this is one factor that can be considered by both the examiner and the Board.  See Maxson, supra; see also Forshey, supra.  Significantly, the Veteran has not asserted that he experienced continuous trouble sleeping and/or other psychiatric symptoms since service.  Although the VA examiner noted the lack of medical treatment in service, reading the opinion as a whole and in context of the evidence of record, this was not the sole basis for her opinion.  See Acevedo, supra.  In this regard, the VA examiner also cited the fact that the November 1990 service treatment record, in which the Veteran endorsed having sleep trouble, indicated that the his sleep trouble was secondary to his back pain; and the VA examiner also took into consideration the Veteran's psychosocial history.  

Moreover, there are no contrary medical opinions or evidence in the record, and the only other evidence on the question of nexus between the Veteran's current acquired psychiatric disorder and service are the Veteran's general assertions.  However, the question of whether the Veteran's current acquired psychiatric disorder is related to service concerns an internal medical process which extends beyond an immediately observable cause-and-effect relationship, that is of the type that the courts have found to be beyond the competence of lay witnesses.  See Jandreau, supra.  The Veteran's assertions in this regard are thus not competent.  To the extent that the Veteran's assertions on this matter are competent, the Board finds that the specific, reasoned opinion of the June 2017 VA examiner is of greater probative weight than the more general lay assertions of the Veteran.

Furthermore, as bipolar disorder is not a psychosis, as defined in the regulation, the provisions of 38 C.F.R. § 3.303(b) are not for application.  See 38 C.F.R. § 3.384.

For the foregoing reasons, the preponderance of the evidence is against the claim for service connection for an acquired psychiatric disorder.  The benefit of the doubt doctrine is therefore not for application, and the claim must be denied.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

III.  Increased Rating

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in VA's Rating Schedule.  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  However, where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).

The regulations applicable to rating musculoskeletal disabilities require that VA must generally consider the extent that a veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination as well as whether there is less or more movement than normal or weakened movement.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); 38 C.F.R. §§ 4.40, 4.45, 4.59.

The Veteran's service-connected chondromalacia patella of the right knee is currently rated 10 percent under 38 C.F.R. § 4.71a, DC 5260, for limitation of flexion of the leg.  Under DC 5260, a noncompensable (zero percent) rating is warranted for flexion limited to 60 degrees.  A 10 percent rating is warranted for flexion limited to 45 degrees.  A 20 percent rating is warranted for flexion limited to 30 degrees.  A maximum, 30 percent rating is warranted for flexion limited to 15 degrees.  Higher ratings are assignable under 38 C.F.R. § 4.71a, DC 5256 (2017), for ankylosis of the knee.  Normal range of knee motion is 140 degrees for flexion.  38 C.F.R. § 4.71, Plate II (2017).  

Turning to the evidence of record, in March 2015, the Veteran underwent a VA knee conditions examination.  At that examination, he reported having flare-ups of his right knee, and that during these flare-ups he could hardly walk because of the pain.  He reported that the flare-ups occurred weekly, were of moderate severity, and lasted from one to two hours.  He also reported having functional loss or functional impairment of the right knee, stating that the knee was very painful and swelled sometimes, and that he could not walk on it because it would give out on him.  On examination, initial range of motion measurements for the right knee in flexion was 80 degrees.  The VA examiner noted that there was pain in flexion causing functional loss, and that there was pain with weight-bearing.  The Veteran was able to perform repetitive-use testing with at least three repetitions, and range of motion for flexion after three repetitions was 75 degrees.  The VA examiner noted that pain caused functional loss after three repetitions.  The VA examiner also noted that the Veteran was being examined immediately after repetitive use over time, and that pain significantly limited functional ability with repeated use over a period of time.  The VA examiner described this functional loss in terms of range of motion as flexion limited to 75 degrees.  The VA examiner noted that the examination was not being conducted during a flare-up, and that pain significantly limited functional ability with flare-ups.  The VA examiner was able to describe the functional loss in terms of range of motion as flexion limited to 75 degrees.  The VA examiner found that the Veteran had no ankylosis of the right knee.  The VA examiner noted that the Veteran had a right knee scar that was one centimeter (cm) in length and a half cm in width, but found that the scar was not painful or unstable.  

In March 2016, the Veteran underwent another VA knee conditions examination.  At that examination, he reported having flare-ups of the right knee, and described them as pain and stiffness.  He also reported having functional loss or functional impairment of the right knee, and described this functional loss or functional impairment as pain and stiffness.  On examination, initial range of motion measurements for the right knee in flexion was 45 degrees, and pain in flexion was noted.  The VA examiner noted that range of motion and pain contributed to functional loss.  In this regard, the VA examiner noted that there was pain, stiffness, limited range of motion, and difficulty with prolonged standing, walking, bending, or climbing stairs.  The VA examiner noted that there was no evidence of pain in weight-bearing.  The Veteran was able to perform repetitive-use testing with at least three repetitions, and there was no additional loss of function or range of motion after three repetitions.  The VA examiner also noted that the Veteran was being examined immediately after repetitive use over time, and that pain and lack of endurance significantly limited functional ability with repeated use over a period of time.  The VA examiner described this functional loss in terms of range of motion as flexion limited to 45 degrees.  The VA examiner noted that the examination was being conducted during a flare-up, and that pain and lack of endurance significantly limited functional ability with flare-ups.  The VA examiner was able to describe the functional loss in terms of range of motion as flexion limited to 45 degrees.  The VA examiner found that the Veteran had no ankylosis of the right knee.  The VA examiner noted that the Veteran had a right knee scar that was two cm in length and one cm in width, but found that the scar was not painful or unstable.  

In July 2017, the Veteran underwent another VA knee conditions examination, containing findings in compliance with the testing required under Correia v. McDonald, 28 Vet. App. 158 (2016) (holding that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint).  At that examination, he reported having swelling and pain under his kneecap, occurring on a daily basis, as well as right knee buckling and giving out.  He also reported having functional loss or functional impairment of the right knee, and described this functional loss or functional impairment as problems with prolonged standing, walking, climbing, and walking (worse in the afternoon).  He did not report flare-ups of the right knee.  On examination, initial range of motion measurements for the right knee in flexion was 80 degrees.  The VA examiner noted that range of motion itself contributed to functional loss.  The VA examiner also noted that there was pain in flexion causing functional loss, and that there was pain with weight-bearing.  The Veteran was able to perform repetitive-use testing with at least three repetitions, and there was no additional loss of function or range of motion after three repetitions.  The VA examiner also noted that the Veteran was not being examined immediately after repetitive use over time, and that he would be unable to say without mere speculation whether pain, weakness, fatigability or incoordination significantly limited functional ability with repeated use over a period of time because the examination was not being conducted immediately after repetitive use over time.  The VA examiner also noted that the Veteran was not being examined during a flare-up, and that he would be unable to say without mere speculation whether pain, weakness, fatigability or incoordination significantly limited functional ability with flare-ups because the Veteran did not report flare-ups.  The VA examiner found that the Veteran had no ankylosis of the right knee.  Regarding range of motion testing required under Correia, the VA examiner found that there was no objective evidence of pain when the right knee was used in non-weight bearing, and that passive range of motion for the right knee was the same as active range of motion and had no objective evidence of pain.

The Board finds that the above examination reports are adequate to decide the claim.  In this regard, as mentioned above, the July 2017 VA examination was in in compliance with the testing required under Correia.  In particular, it addressed pain on active and passive motion, in weight bearing and nonweight-bearing, and included range of motion measurements of both knee joints.  In addition, despite the Veteran reporting having no flare-ups during the July 2017 VA examination, the March 2016 VA examination was conducted during a flare-up, and the March 2015 VA examination report approximated findings with regard to the degree of motion lost during flare-ups.  Cf. Sharp v. Shulkin, 29 Vet. App. 26, 33 (2017) (finding orthopedic examination inadequate with regard to flare-ups where the examination was the basis for a denial of a higher disability rating).

Based on the foregoing, the Board finds that a rating higher than 10 percent for the Veteran's chondromalacia patella of the right knee is not warranted at any point during the appeal period.  In this case, the VA examination reports of record show that the Veteran was able to perform range of motion of the right knee for flexion anywhere from 80 degrees, to include with repetitive use testing, to no less than 45 degrees during flare-ups.  Accordingly, the 10 percent rating contemplates the Veteran's symptoms, as well as his reports of flare-ups, as a 20 percent rating would require flexion limited to 30 degrees and the flare-ups were not indicated to be so severe as to result in additional limitation of motion more nearly approximating this criterion.  Although functional loss due to pain and/or lack of endurance was also noted during these examinations, the preponderance of the evidence nonetheless supports the conclusion that the Veteran's symptoms most closely approximate the criteria for a 10 percent rating.  In this regard, the weight of the evidence shows that even considering the indications of functional loss, the Veteran's symptoms were not shown to be so disabling to actually or effectively result in limitation of flexion to 30 degrees or less.  For instance, the March 2015 VA examiner described such functional loss in terms of range of motion as flexion limited to 75 degrees, and the March 2016 VA examiner described such functional loss in terms of range of motion as flexion limited to 45 degrees.  Moreover, the examination reports show that the Veteran did not have ankylosis of the right knee.  Thus, a rating higher than 10 percent is not warranted under DC 5260 or 5256.  

The Board notes that the Veteran has a scar in connection with his chondromalacia patella of the right knee.  However, there is no basis for a separate rating for a scar, as the scar has not been shown to be painful or unstable, or greater than 39 square cm.  There is also no indication that the scar is deep and nonlinear.  See 38 C.F.R. § 4.118, DCs 7801-7805 (2017).

The Board has considered the Veteran's claim and decided entitlement based on the evidence.  Neither the Veteran nor his attorney has raised any other related issues, nor have any other such issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. at 369-70 (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

For the foregoing reasons, the preponderance of the evidence reflects the symptoms of the Veteran's chondromalacia patella of the right knee with scar do not include or more nearly approximate the criteria for a rating higher than 10 percent.  The benefit of the doubt doctrine is therefore not for application, and the claim must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 4.3.


ORDER

Entitlement to service connection for a heart disability is denied.

Entitlement to service connection for an acquired psychiatric disability is denied.

Entitlement to an increased rating for chondromalacia patella of the right knee with scar, currently rated 10 percent, is denied.




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


